The record in this cause was filed in this court on March 22, 1922, and nearly seven months thereafter was set for submission on October 18, 1922, and appellant given due and timely notice of the date for such submission. On October 14, about four days before the date of submission, a brief was filed in this court, none having been filed in the court below. On October 17, 1922, a motion to dismiss the appeal was filed by appellee because of failure to follow rules for briefing. No effort was made by appellant to follow any of the rules as to briefs.
No excuse has been offered for a failure to file a brief in this court, and, there being an inexcusable disregard of the law and rules, and appellee having demanded the enforcement of the rules, the motion will be sustained.
The appeal is dismissed.